Case 0:20-cv-60987-RAR Document 32 Entered on FLSD Docket 07/29/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-60987-RAR

  LISA JENSEN,

         Plaintiff,

  v.

  KILOLO KIJAKAZI,
  Acting Commissioner of Social Security,

        Defendant.
  __________________________________________________/

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court on Magistrate Judge Jared M. Strauss’s Report and

  Recommendation (“Report”) [ECF No. 30]. The Report recommends that Plaintiff’s Motion for

  Summary Judgment (“Plaintiff’s MSJ”) [ECF No. 26] be denied and that Defendant’s competing

  Motion for Summary Judgment (“Defendant’s MSJ”) [ECF No. 27] be granted. See Report at 1,

  36. On July 26, 2021, Plaintiff timely filed Objections to the Report (“Objection”) [ECF No. 31].

  The Court being fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Report [ECF No. 30] is AFFIRMED AND

  ADOPTED as explained herein.

                                       LEGAL STANDARD

         This Court reviews de novo the determination of any disputed portions of the Magistrate

  Judge’s Report. United States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010). Any portions of

  the Report to which no specific objection is made are reviewed only for clear error. Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). A proper objection “identifie[s] specific

  findings set forth in the [Report] and articulate[s] a legal ground for objection.” Leatherwood v.
Case 0:20-cv-60987-RAR Document 32 Entered on FLSD Docket 07/29/2021 Page 2 of 2




  Anna’s Linens Co., 384 F. App’x 853, 857 (11th Cir. 2010) (alterations and emphasis added;

  citations omitted).

                                            ANALYSIS

         Upon due consideration of the record, including Judge Strauss’s Report and Plaintiff’s

  Objection thereto, the Court overrules the Objection and adopts the Report. The Court agrees with

  Judge Strauss’s detailed and well-reasoned findings of fact and conclusions of law. The Report

  thoughtfully addresses all of the issues presented, and the Objection does not provide a basis for

  rejecting the Report.

                                          CONCLUSION

         For the foregoing reasons, it is ORDERED AND ADJUDGED as follows:

         1.      Plaintiff’s MSJ [ECF No. 26] is DENIED.

         2.      Defendant’s MSJ [ECF No. 27] is GRANTED.

         3.      The Report [ECF No. 30] is AFFIRMED AND ADOPTED.

         4.      Plaintiff’s Objection [ECF No. 31] is OVERRULED.

         5.      The ruling of the Commissioner is AFFIRMED.

         6.      Pursuant to Rule 58 of the Federal Rules of Civil Procedure, final judgment will be

  entered by separate order.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 29th day of July, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
